            Case 3:21-cv-01378-FAB Document 1 Filed 08/17/21 Page 1 of 11




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF PUERTO RICO

 MIGUEL   RODRIGUEZ   LUCIANO,                  CIVIL NO.
 AMARILIS OTERO HEYLIGER AND
 THE      LEGAL     CONJUGAL                    RE:  ADEA,   ACT    100   AGE
 PARTNERSHIP        COMPOSED                    EMPLOYMENT     DISCRIMINATION,
 BETWEEN THEM,                                  WRONGFUL     TERMINATION     –
                                                UNJUSTIFIED DISMISSAL; ERISA-
 Plaintiffs,                                    COBRA VIOLATION; BREACH OF
                                                EMPLOYMENT CONTRACT
 vs.

 DESARROLLOS METROPOLITANOS                     PLAINTIFFS DEMAND TRIAL BY JURY
 LLC.; DEFENDANTS A, B, C, D, E, F.

 Defendants.


                                 COMPLAINT
TO THE HONORABLE COURT:

       COME NOW, Plaintiffs Miguel Rodríguez Luciano (“Rodriguez”), his wife Amarilis

Otero Heyliger (“Otero”) and the legal conjugal partnership composed between them, in

the case at bar, through their undersigned attorneys and respectfully STATE, ALLEGE

and PRAY:

                   I. NATURE OF THE ACTION AND JURISDICTION

       1.      Plaintiffs Rodriguez and Otero hereby invoke this Honorable Court’s federal

question jurisdiction under 28 U.S.C. § 1331 for this action seeking compensatory

damages, equitable and injunctive relief, costs and attorneys fees brought pursuant to the

Age Discrimination in Employment Act of 1967 (“ADEA”), as amended, 29 U.S.C. §§ 621

et seq. as a result of Rodriguez’ unlawful termination of employment due to his age by the

named party defendant Desarrollos Metropolitanos, LLC. (“Desarrollos” or “DM”).
             Case 3:21-cv-01378-FAB Document 1 Filed 08/17/21 Page 2 of 11



Complaint
Rodriguez v. Desarrollos Metropolitanos et al.
Page 2 of 11

        2.      Plaintiffs also invoke this Honorable Court’s federal question jurisdiction

under the Employee Retirement Income Security Act of 1974 (“ERISA”), 29 USC §§1001,

et seq. for failing to provide Rodriguez and other qualified beneficiaries with a COBRA

notice that would have allowed him to continue with his employee group health plain

insurance following the “qualifying event” of his termination of employment with the named

party defendant herein.

        3.      Plaintiffs further summon this Honorable Court’s pendent/supplemental

jurisdiction under 28 U.S.C. § 1367 seeking redress for violations of various Puerto Rico laws,

including but not limited to, Law No. 100 of June 30, 1959, 29 L.P.R.A. §§ 146 et seq.; Law.

No. 80 of May 30, 1976, 29 L.P.R.A. §§ 185a-185l, Puerto Rico’s Constitution, Article II,

Sections 1, 8, 16, 20 and Article 1536 of Puerto Rico’s Civil Code.

        4.      Plaintiffs invoke this Honorable Court’s supplemental/pendent jurisdiction

under 28 U.S.C. § 1367 to hear and decide those claims arising under the Commonwealth

of Puerto Rico’s Constitution and other Puerto Rico laws invoked herein because such

claims arose from the same nucleus of operative facts giving rise to Plaintiffs’ claims under

federal law.

        5.      On March 17, 2021, Rodriguez timely filed with the Puerto Rico Department

of Labor’s Anti-Discrimination Unit (“ADU”), an Equal Employment Opportunity

Commission (“EEOC”) deferral agency, an administrative charge claiming that he was

unlawfully terminated from his employment due to his age. Named as respondent in such

administrative charge is the named party defendant Desarrollos.
             Case 3:21-cv-01378-FAB Document 1 Filed 08/17/21 Page 3 of 11



Complaint
Rodriguez v. Desarrollos Metropolitanos et al.
Page 3 of 11

        6.      The previously stated administrative employment discrimination charge was

assigned numbers uadau21-056c; 16H-2021-00097C.

        7.      Plaintiff Rodriguez has timely filed the above captioned Complaint because

more than sixty (60) days have elapsed since he filed his age employment discrimination

charge with the ADU and the EEOC. 29 U.S.C. § 626(d)(1).

        8.      Plaintiffs Rodriguez and Otero seek redress for the damages suffered and

those damages they continue to suffer as a result of Desarrollo’s employment

discrimination on the basis of Plaintiff Rodriguez’ age.

        9.      Venue is proper in this district pursuant to 28 U.S.C. § 1391.

                                        II.      THE PARTIES

        10.     Plaintiff Rodriguez is a male citizen of the United States of America and is a

resident of Carolina, Puerto Rico. Rodriguez is married to his wife Otero.

        11.     Plaintiff Otero is a female citizen of the United States of America and is a

resident of Carolina, Puerto Rico. Otero is married to her husband Rodriguez.

        12.     Both Plaintiffs Rodriguez and Otero are suing on their own personal behalf

and in representation of the legal conjugal partnership composed between them.

        13.     Rodriguez was born on June 1, 1961.

        14.     Rodriguez is within ADEA’s protected age group at the time that his

termination of employment took place.

        15.     On the date of Rodriguez’ employment termination, he was fifty nine (59)

years old.
           Case 3:21-cv-01378-FAB Document 1 Filed 08/17/21 Page 4 of 11



Complaint
Rodriguez v. Desarrollos Metropolitanos et al.
Page 4 of 11

        16.     At all relevant times to this Complaint, Rodriguez was an “employee” within

the definition of such term as provided by ADEA, COBRA and the laws of the

Commonwealth of Puerto Rico which have been invoked herein.

        17.     At all relevant times to this Complaint, named party Defendant DM is a

corporation with the legal capacity to sue and be sued.

        18.     Defendant DM is authorized to do business in the Commonwealth of Puerto

Rico and upon information and belief is incorporated under the laws of Commonwealth of

Puerto Rico.

        19.     Defendant DM is considered an “employer” within the definition of such term

as provided by ADEA, COBRA, and the laws of the Commonwealth of Puerto Rico that

have been invoked herein. Defendant DM has more than 500 employees.

        20.     At the time the facts alleged in this Complaint took place, Defendant DM was

Rodriguez’ employer.

        21.     All named party defendants and their agents have received actual

knowledge of Rodriguez’s administrative charge claiming employment age discrimination

filed before the ADU and the EEOC. All named and unnamed party defendants herein are

jointly and severally liable to Plaintiffs for the unlawful employment practices claimed

herein and other civil tort damages.

        22.     Defendants ABC are insurance companies that are the insurers of named

party defendant herein. Defendants ABC Insurance Companies have insurance policies

which at all times relevant hereto, were in full effect and cover the liabilities and/or unlawful

employment discrimination which were committed by Defendant DM and its agents.
           Case 3:21-cv-01378-FAB Document 1 Filed 08/17/21 Page 5 of 11



Complaint
Rodriguez v. Desarrollos Metropolitanos et al.
Page 5 of 11

Plaintiffs are using the fictitious names of ABC because at this time they do not know the

real names of such insurance companies. Once these names are known, Plaintiffs will

move this Honorable Court for the substitution of such party defendants.

        23.     Defendants DEF are the fictitious names of other individuals or employers

that jointly participated along with Defendant DM in other acts of employment

discrimination against Plaintiff Rodriguez. Plaintiffs are using the fictitious names of DEF

because at this time they do not know the real names of defendants. Once these names

are known, Plaintiffs will move this Honorable Court for the substitution of party

defendants.

                 III.    FACTUAL NARRATIVE COMMON TO ALL CLAIMS

        24.     On June 5, 1979, Rodriguez commenced working with Desarrollos.

        25.     On August 20, 2020, Rodriguez was terminated from his employment at

Desarrollos.

        26.     Rodriguez’ termination of employment was due to his age.              Such

employment termination was discriminatory and unjustified in violation to ADEA, and

Puerto Rico Acts 100 and 80.

        27.     On August 20, 2020, Rodriguez occupied the job classification of “Field

Clerk” (administrative personnel) in the Monterey Department under the supervision of

Eng. Francisco Colón. At such time, Rodriguez was performing other job functions outside

of his job classification.

        28.     Although Desarrollos erroneously claims that Rodriguez was laid off due to

lack of work, Rodriguez’ job functions were assigned and/or continued to be performed by
           Case 3:21-cv-01378-FAB Document 1 Filed 08/17/21 Page 6 of 11



Complaint
Rodriguez v. Desarrollos Metropolitanos et al.
Page 6 of 11

younger and less senior employees that occupied the same job classification of Field Clerk

as Rodriguez.

        29.     Employees Omar Cepeda (who is approximately 47 years old); José Dávila

(who is approximately 53 years old); Isaac Suarez; Alberto Gomez; Xiomara Maldonado,

and other younger and less senior employees than Rodriguez continued working as Field

Clerks while Rodriguez was terminated from his employment.

        30.     None of the other employees that occupied the same job classification of

Field Clerk as Rodriguez had more seniority than him at Desarrollos at the time of his

employment termination.

        31.     At the time of his employment termination, Rodriguez had forty one (41)

years of seniority working at DM.

        32.     At the time of his employment termination, Rodriguez earned $14.40/hr.

        33.     As of the date Rodriguez ceased to be a DM employee, he earned

approximately $29,952.00 per year, plus bonuses and other fringe benefits, such as health

and dental insurance plans.

        34.     As a matter of fact, at the time of his employment termination, Rodriguez

was the most senior of all DM employees.

        35.     There is no clear or evident difference in favor of the capacity, productivity,

performance, competence, efficiency or personnel history of those younger and less senior

employees that remained working over Rodriguez’ proven job performance.

        36.     All these younger and less senior employees that remained working as Field

Clerks performed their job duties within the Department of Construction Projects and they
           Case 3:21-cv-01378-FAB Document 1 Filed 08/17/21 Page 7 of 11



Complaint
Rodriguez v. Desarrollos Metropolitanos et al.
Page 7 of 11

performed the same job functions as Rodriguez. Many of these employees were even

trained by Rodriguez to perform his same job functions.

        37.     DM did not follow seniority when it terminated Rodriguez’ employment.

        38.     DM discriminated against Rodriguez based on his age as Desarrollos did not

follow seniority when it terminated Rodriguez’ employment. The stated younger and less

senior employees remained working with DM and had less academic experience than

Rodriguez.

        39.     The other younger employees than Plaintiff Rodriguez, who were also less

senior than Rodriguez and occupied his same job classification, were not laid off from their

employment by DM. Rodriguez was dismissed and/or laid off from his employment at DM

because of his age.

        40.     DM also breached Rodriguez’ employment contract when DM unjustly and

unlawfully decided to stop paying Rodriguez’ medical plan in its entirety during the month

of December 2020, when DM’s upper management advised Rodriguez that it would

continue paying the premiums for his group health plan benefits.

        41.     Plaintiff Otero has suffered moral and emotional damages due to DM’s

discriminatory employment practices against her husband, Rodriguez.

                                  IV. FIRST CAUSE OF ACTION
                                   (ADEA: Age Discrimination)

        42.     Plaintiffs re-allege each and every preceding allegation as if fully set forth

herein and incorporate them herein by reference hereto.
             Case 3:21-cv-01378-FAB Document 1 Filed 08/17/21 Page 8 of 11



Complaint
Rodriguez v. Desarrollos Metropolitanos et al.
Page 8 of 11

        43.     Defendants DM have willfully violated ADEA’s provisions by having

terminated Rodriguez from his employment on account of his age. As such, defendants

are liable in compensatory damages against Plaintiff Rodriguez for their unlawful conduct.

        44.     Plaintiffs hereby demand and request that Rodriguez be reinstated to his

former employment with DM and that they be awarded back-pay for all lost salaries and

employee benefits he would have earned but for his unlawful termination of his

employment due to his age, from the date of his termination up until that date Rodriguez

is reinstated to his former employment.

                                V. SECOND CAUSE OF ACTION
               (ERISA: Failure to Provide COBRA Notice and Breach of Contract)

        45.     Plaintiffs re-allege each and every preceding allegation as if fully set forth

herein and incorporate them herein by reference hereto.

        46.     Defendants DM have willfully violated ERISA/COBRA’s provisions by having

failed to issue a written notice to Rodriguez and Otero of their right to continued health

plan coverage after his termination of employment. As such, defendants are liable for all

medical costs that they have incurred that would have been covered under their group

health plan and for all statutory fines that are available to them as a result of Defendants

failure to issue that stated notice after the qualifying event comprising Rodriguez’s

termination of employment.

       47.      Defendants failed to provide Plaintiffs with the notice requirements set forth

by Section 606 of ERISA, for which they are liable to Plaintiffs in the amount of ONE-

HUNDRED TEN DOLLARS ($110.00) per day from the date of the qualifying event, that
             Case 3:21-cv-01378-FAB Document 1 Filed 08/17/21 Page 9 of 11



Complaint
Rodriguez v. Desarrollos Metropolitanos et al.
Page 9 of 11

is, from the date of the unlawful termination until the date of notice of compliance with

ERISA/COBRA’s provisions.

       48.      Due to defendants’ violation of ERISA – COBRA, they are liable to Plaintiffs

for compensatory damages for all of Plaintiffs’ health care costs that would have been

covered under defendants’ group health plan had defendants complied with their COBRA

notification requirements to Plaintiffs.

                                    VI. THIRD CAUSE OF ACTION
                        (Violation to Article II of Puerto Rico’s Constitution)

        49.     Plaintiffs re-allege each and every preceding allegation as if fully set forth

herein and incorporates them herein by reference hereto.

        50.     Defendants DM have violated Plaintiff Rodriguez’s rights secured under

Article II, Sections 1, 8, 16 of Puerto Rico’s Constitution by violating his dignity, privacy,

health at the work place and discriminating against him on the basis of his age.

        51.     Plaintiffs are entitled to compensatory damages. Plaintiffs have suffered

considerable economic and personal damages as a result of Defendants’ conduct. Plaintiff

Rodriguez is entitled to back-pay and reinstatement to his former employment.

                                   VII. FOURTH CAUSE OF ACTION
                              (Violation to Puerto Rico Act Nos. 100, 80)

        52.     Plaintiffs re-allege each and every preceding allegation as if fully set forth

herein and incorporates them herein by reference hereto.

         53.     Defendants DM have violated Plaintiff Rodriguez’s rights secured under

 Puerto Rico Acts Nos. 100 and 80. Defendants DM have discriminated against Plaintiff

 Rodriguez on account of his age because he was terminated while other less senior
         Case 3:21-cv-01378-FAB Document 1 Filed 08/17/21 Page 10 of 11



Complaint
Rodriguez v. Desarrollos Metropolitanos et al.
Page 10 of 11

employees, in Rodriguez’s same job classification, who were also younger than him in

age, were not terminated from their employment. Defendants DM have also unjustly

terminated Rodriguez’s employment as he was dismissed in violation of Act 80’s seniority

provisions and as such, Rodriguez is entitled to Act 80 compensation. Rodriguez is

entitled to an Act 80 compensation totaling no less than $97,404.32

        54.     Plaintiffs are entitled to compensatory and economic damages. Plaintiffs

have suffered considerable economic and personal damages as a result of Defendants

DM’s conduct. Plaintiffs are entitled to back pay for all lost salaries on account of his

unlawful termination of employment.              Plaintiff Rodriguez hereby also demands

reinstatement to his former employment.

                               VIII. FIFTH CAUSE OF ACTION
                      (Violation to Puerto Rico’s Civil Code, Art. 1802)

        55.     Plaintiffs re-allege each and every preceding allegation as if fully set forth

herein and incorporates them herein by reference hereto.

        56.     Defendants DM have violated Plaintiff Otero’s rights under Puerto Rico’s

Civil Code, Article 1802, 31 L.P.R.A. § 5141.

        57.     Plaintiff Otero is entitled to compensatory and economic damages as she

has suffered by DM’s discriminatory employment practices against her husband, Plaintiff

Rodriguez.       Plaintiff Otero demands and is entitled to receive an amount not less than

$250,000.00.

        WHEREFORE, all premises being considered, Plaintiffs pray that this Honorable

Court enter Judgment against Defendant DM and grant Plaintiffs the following relief:
          Case 3:21-cv-01378-FAB Document 1 Filed 08/17/21 Page 11 of 11



Complaint
Rodriguez v. Desarrollos Metropolitanos, et al.
Page 11 of 11

        (a)     An award of compensatory damages, including but not limited to back pay

and prejudgment interests, of not less than TWO MILLION DOLLARS ($2,000,000.00);

        (b)     An award of double compensatory damages under Puerto Rico Law No.

100;

        (c)     An Act 80 Severance Payment totaling $97,404.32;

        (d)     An award of costs and reasonable attorney’s fees;

        (e)     Injunctive relief ordering Defendant DM to reinstate Rodriguez to his former

employment;

        (f)    Any other and further relief, which this Honorable Court may deem just, and

proper; and

        (g)     A trial by jury.

        RESPECTFULLY SUBMITTED.

        In San Juan, Puerto Rico, this 17th day of August 2021.

       /s/ MANUEL E. LOPEZ FERNANDEZ                       /s/ JOSÉ G. FAGOT DÍAZ
       USDC PR NO. 205507                                  USDC PR No. 204112
       Attorney for Plaintiffs                             Attorney for Plaintiffs
       B-12 Paseo del Prado                                166 Presidente Ramirez St., Apt. No. 2
       San Juan, PR 00926                                  Urb. Baldrich
       Tel.: (787) 562-2040                                Hato Rey, PR 00918
       email: lcdomanuel.lopez@gmail.com;                  Tel.: (787) 367-8702
                                                           email: jgf@fagot-law.com
